CARPENTER, District Judge.
This is a bill in equity to enjoin an alleged infringement of the first three claims of letters patent No. 377,151, issued January 31, 1888, to Henry Nicolas Grosselin,. fils, for machine for napping cloth. The claims are as follows:
*407■ (1) In a gig- mill, the combination, with a rotary drum consisting of heads, a. shaf'i, and a series of card or teaseling rollers journaled upon said heads and provided with pulleys at their projecting ends, of a driving belt applied to each set of said pulleys, and devices, substantially as described, for driving said belts with varying- speeds and in different directions as described, whereby the cards are rotated simultaneously each about its own axis and about the axis of the drum, substantially as described.
(2) In a gig mill, the combination, with a. drum composed of heads, a shaft, and the working card or teaseling rollers D J), of a shaft I, cones II If', belt X*, pinion f, gear d, pulleys I’ V, belts X X', and pulleys a a, substantially as described.
(3) In a gig mill, the combination, with a drum composed of teaseling cards or working rollers I) I), heads, and a shaft, of pulleys a a at the projecting ends of said rollers and of greater diameter than the rollers, a driving belt in operative relation to each set of pulleys, and devices, substantially as described, for driving said belts with varying- speeds and in different directions, substantially as described.
As in the ense of Heap v. Greene (this day decided) 75 Fed. 405,1 find a clear siatemeul: of the mechanical differences here in question impracticable without several illustrations'which are not at my command for use in this place; and therefore, without deciding the question of tlie validity of the patent, I find that the claims here disputed are so limited by ihe English patent to William Davis (Wo. 4,820), of July 24, 1823, and the German patent to Moritz Jahr (Wo. 4,949), of September 1, 1878, as well as by the state of the art generally that the respondent cannot be held to infringe. The bill will lie dismissed with costs.